Citation Nr: 1625763	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-27 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to higher initial evaluations for status post right ankle fracture (right ankle disability) rated as 10 percent disabling from March 2, 2007, and 20 percent disabling from February 3, 2015.

2.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD) rated as 30 percent disabling from March 2, 2007.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to October 1971.

This matter comes to the Board of Veterans' Appeal (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In this regard, while the Veteran also filed a notice of disagreement as to the non compensable rating assigned his newly service connected bilateral hearing loss in the August 2008 rating decision, this issue is not in appellate status because it was not discussed in the July 2010 statement that the RO accepted as a substantive appeal as to the other rating issues, not discussed in the subsequent supplemental statements of the case, and not certified to the Board.  See 38 C.F.R. § 20.200 (2015); Also see Percy v. Shinseki, 23 Vet. App. 37 (2009).


FINDINGS OF FACT

1.  The right ankle disability is manifested by marked limitation of motion taking into account the Veteran's complaints of pain but not ankylosis, malunion of the os calcis, astragalus, or astragalectomy nor does it cause marked interference with employment or required frequent periods of hospitalization rendering impractical the use of the regular schedular standards at all times from March 2, 2007.

2.  PTSD is manifested by a constricted/anxious/guarded affect, perplexed/
alienated/frustrated mood, fair eye contact, high levels of irritability, depression, anxiety, and an impaired memory as well as social isolation at all times from March 2, 2007.



CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating, but no higher, for the right ankle disability are met at all times from March 2, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).

2.  The criteria for an initial 70 percent rating, but no higher, for PTSD are met at all times from March 2, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §4.130, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is challenging the initial evaluations assigned following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Therefore, the Board finds that it need not further discuss VA's duty to notify and assist.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate higher or lower compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

a.  The Right Ankle Disability

The Veteran's right ankle disability is rated as 10 percent disabling from March 2, 2007, and 20 percent disabling from February 3, 2015, both under 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, limitation of motion of the ankle is rated as 10 percent disabling if moderate and 20 percent disabling if marked.  

In this regard, normal range of motion of the ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2015).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

Likewise, 38 C.F.R. § 4.59 provides that with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis. 

As to a rating in excess of 10 percent from March 2, 2007, to February 3, 2015, under 38 C.F.R. § 4.71a, Diagnostic Code 5271, the Board notes that at the June 2008 VA examination the Veteran complained of chronic right ankle pain which is relieved by medication.  On examination, the pain free range of motion of the right ankle after repetition was plantar flexion to 20 degrees and plantar dorsiflexion to 10 degrees.  The effect of the condition on the claimant's daily activity is limited walking or standing for prolong period of time.

Treatment records from March 2, 2007, to February 3, 2015, also document the Veteran's complaints and treatment for right ankle pain, instability, and lost motion with swelling and point tenderness.  See, e.g., VA treatment records dated in August 2008, December 2008, July 2009, September 2009, October 2009, April 2011, May 2011, April 2012, June 2012, and September 2013.  They also show that since November 2008 the Veteran has worn an ankle brace prescribed by VA because of instability.  As to the range of motion of the right ankle, a July 2009 the right ankle had plantar flexion to 25 degrees and dorsiflexion to 0 degrees with his knee straight and approximately 10 to 15 degrees with his knee bent at 90 degrees with 4/5 strength, point tenderness, and pain with motion.  Similarly, in October 2009 the right ankle had plantar flexion to 20 degrees and plantar dorsiflexion to 10 degrees with 4/5 strength, point tenderness, and pain with motion.

Given the above, the Board finds that when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 and the Court's holdings in DeLuca, supra, Benton, supra, and Burton, supra, that the clinical evidence of record demonstrate that his adverse symptomatology equated to marked limitation of motion of the right ankle given the fact that the ankle, at its worst, had 10 degrees of pain free dorsiflexion out of a possible 20 degrees of motion (and only 0 degrees with his knee straight) and 20 degrees of pain free plantar flexion out of a possible 45 degrees of motion.  Accordingly, a higher, 20 percent, evaluation is warranted under Diagnostic Code 5271 at all times from March 2, 2007, to February 3, 2015.  See 38 C.F.R. § 4.71a; Fenderson, supra.

As to a rating in excess of 20 percent for the Veteran's right ankle disability from March 2, 2007, the Board first notes that the 20 percent rating already assigned him under 38 C.F.R. § 4.71a, Diagnostic Code 5271 is the maximum schedular disability award under this code section.  Accordingly, a higher evaluation cannot be assigned under Diagnostic Code 5271 as a matter of law.  Sabonis v. Brown, 6 Vet. App. 6 (1994).  This is true at all times from March 2, 2007, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

As to rating the Veteran's right ankle disability under one of the other Diagnostic Codes for the ankle, the Board notes that the record, including the findings at the June 2008 and February 2015 VA examinations, the December 2008 magnetic resonance imaging evaluation (MRI), and the July 2009 X-ray are negative for ankylosis, malunion of the os calcis, astragalus, or astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5273, and 5274 (2015).  In fact, the June 2008 VA examiner specifically opined that there was no os calcis or malunion of the astralgus.  Likewise, the February 2015 VA examiner opined that there was no ankylosis, malunion of calcaneus (os calcis), talus (astragalus), or a talectomy (astragalectomy).  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

In the absence of such adverse symptomatology, the Board will not rate the Veteran's service-connected right ankle disability as one of these other disabilities.  See 38 C.F.R. § 4.20 (2015); Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence); Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that in the absence of ankylosis the Board may not rate a service-connected disability as ankylosis).  Therefore, the Board finds that Diagnostic Codes 5270, 5273 and 5274 are not applicable to the current appeal.  This is true at all times from March 2, 2007, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

In reaching the above conclusions, the Board has not overlooked the various lay statements from the Veteran and others found in the record regarding the Veteran's observable right ankle adverse symptomatology.  Moreover, the Board finds that lay persons are both competent and credible to report on the observable problems caused by the Veteran's service-connected right ankle disability.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); However, the Board finds the VA examiners' opinions as to the severity of the Veteran's right ankle disability more probative than these lay opinions because the examiners as medical professionals have greater expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Lastly, the Board finds that the record does not establish that the rating criteria are inadequate for rating the Veteran's right ankle disability.  The Veteran's right ankle disability is manifested by pain, lost motion, and instability.  While the available rating criteria do not expressly consider instability, the Board nonetheless finds that the primary effects of the Veteran's disability (i.e., pain with lost motion) have been fully considered and are contemplated in the rating schedule.  Additionally, neither the Veteran nor the record raises the possibility of an extraschedular rating based on collective impact of multiple disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

b.  PTSD

The Veteran's PTSD is rated as 30 percent disabling from March 2, 2007, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under that Diagnostic Code 9411, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. 

A Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5," and examinations conducted pursuant to the DSM-5 do not include GAF scores.  Although the Veteran's case was certified post-DSM-5, most of his evaluations were conducted prior to that time and therefore include a relevant GAF score.  The Board will consider these GAF scores in adjudicating the claim, as doing so is most advantageous to the Veteran in this case.  

A GAF score of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF score of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

Turning to the evidence of record, VA and/or VetCenter treatment records dated back to 2006 are of record.  As to the severity of his PTSD, since early 2007 these records show the Veteran attending group therapy approximately two times a month in addition to receiving regular individual therapy and taking psychiatric medication.  In this regard, a January 2007 record notes a GAF score of 50; a March 2010 record notes a GAF score of 49; and a January 2013 record notes a GAF score of 49.  These records, as well as his other PTSD treatment records, generally show the Veteran's complaints of insomnia (sleeps as little as 3 hours a night), nightmares (as many as 7 times per week), hypervigilance, intrusive thoughts, a depressed mood, social isolation, flashbacks, emotional numbing, poor concentration, anger, and/or irritability.  See, e.g., treatment records dated in November 2006, October 2008, February 2009, March 2009, May 2009, October 2009, March 2010, September 2010, September 2011, March 2012, July 2012, August 2012, and July 2013.  The treatment records also show that the Veteran is isolating himself most of the time and has turned his home into a fortress.  See, e.g., treatment records dated in October 2008, February 2009, October 2009, March 2010, June 2010, and April 2012.  Also, as to his social impairment, the treatment records report that he was married three times, divorced twice, has one birth daughter who he is close to, and two grandchildren in their teens.  See, e.g., treatment records dated in November 2006 and January 2007.  The treatment records also document a problem with panic attacks.  See, e.g., treatment record dated in April 2012, September 2012, and December 2012.  

When seen by his therapists, it was also specifically opined that that the Veteran had a constricted/anxious/guarded affect, a perplexed/alienated/frustrated mood, and/or only fair eye contact.  See, e.g., treatment records dated in November 2008, February 2009, March 2009, May 2009, November 2009, January 2010, March 2010, April 2011, June 2013, and October 2013.  Psychiatric testing conducted in February 2007 also showed significant symptoms of PTSD.  The Veteran's counselors also frequently characterize his PTSD as chronic and severe.  See, e.g., treatment records dated in January 2007, July 2010, and March 2011.  The Board also notes that the Veteran told his therapist in September 2012 that he was not forthcoming as to the severity of his adverse PTSD symptomatology to his VA examiner because he did not know the examiner.  

As to his occupational impairment, the treatment records report that he works full-time as a welder/fabricator and mechanic and has been with the same company for many years.  See, e.g., treatment records dated in November 2006 and January 2007.  They also report that he constantly works around his home.  Id.  In this regard, the treatment records are uniform in reporting that the Veteran works to exhaustion every day at work and then at home as a way of keeping his mind off of intrusive memories of his experiences in Vietnam.  See, e.g., treatment records dated in February 2007, March 2007, July 2007, April 2012, September 2012, October 2012, March 2013, and July 2013.  The treatment records are also uniform in reporting that the Veteran is only able to maintain his employment because his company allows him to separate himself from his co-workers (does not socialize, eats by himself).  See, e.g., treatment records dated in May 2009, June 2010, April 2012, and June 2013.  The treatment records also documents at least one occasion on which the Veteran had a verbal altercation at work when he was compelled to go to a holiday party and another occasion when he was not getting along with his co-workers.  See treatment records dated in December 2012; June 2013.  

The Veteran was afforded a VA examination in July 2008.  There, the Veteran reported he does not like being in crowds, he is upset around the holidays thinking of the Vietnam veterans who no longer are alive, he has nightmares, he feels depressed, he is a workaholic, he is easily irritated, has hyperarousal, and he has trouble sleeping (difficulty falling asleep and frequent awakening).  He also reported having nightmares and flashbacks two to three times per week.  

Over the past year, he has received psychotherapy for his mental condition as often as one time per week.  As to his occupational history, since leaving the service he has worked as a mechanics/welding/fabrication for 35 years and the relationship with his supervisor and co-workers was good.  He has worked at his current location there for 9 years and has not lost any time from work.  As to his social history, he is currently married and he describes the relationship with his wife as good.  He also has two daughters and he describes his relationship with them as fine.  He says that he does not socialize with anyone.  

On examination, affect and mood are abnormal with findings of high levels of irritability and some depression and anxiety.  He also states that he gets irritated easily.  Memory is impaired and the degree is mild - forgets names, directions, recent events.  He says that he forgets where he places items.  The Veteran was otherwise alert and oriented in all spheres, there were no psychomotor abnormalities, there were no suicidal or homicidal ideations, and no delusions or hallucinations.  Appearance and hygiene are appropriate.  Communication, concentration, and speech are within normal limits.  Panic attacks are absent.  There is no suspiciousness or obsessional rituals.  Thought processes are appropriate.  Judgment is not impaired.  Abstract thinking is normal.  His cognition was intact and insight and judgment is fair.  His GAF score is 60.

The Veteran was afforded a VA examination in February 2015.  There, the Veteran reported a problem with recurrent, involuntary, and intrusive distressing memories; avoidance; persistent and exaggerated negative beliefs; markedly diminished interest; feelings of detachment; irritable behavior and angry outbursts; hypervigilance; and sleep disturbance. 

As to his social history, the claimant has been married for 14 years to his current wife.  As to his occupational history, he works doing fabrication and welding, does so somewhat independently, and stays isolated in order to manage his symptoms.  In this regard, he could not tolerate an award ceremony by his employers for him and says he inappropriately yelled at the company Vice President.  He stays constantly busy to stay distracted.  Similarly, he could not attend a recital dinner for his step daughter without wine and rearranging chairs so he could sit near the door.  He is currently on buspar, celexa, clonidine, and ambien.  He receives treatment at the VA hospital and the VetCenter by a psychiatrist, psychologist, and in group therapy. 

The examiner thereafter reported that the Veteran's adverse symptomatology included a depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, and mild memory loss, such as forgetting names, directions or recent events.  On examination, he appeared anxious and uncomfortable.  Short term memory was 2/3 and 3/3 with category prompt.  Mood was anxious and his affect was consistent with stated mood.  Otherwise, the claimant was casually groomed and dressed.  There were no abnormal movements or behaviors and interaction with clinic staff was appropriate.  He was oriented.  Immediate recall was 3/3.  Speech was normal for volume, rate, and rhythm.  Thought content was negative for hallucinations, delusions, suicidal ideation.  Thought processes were linear.  Insight was good into the existence of a psychological disturbance.  Judgment was grossly intact for activities of daily living. 

Given the above record, the Board finds that the evidence, both positive and negative, as to whether the Veteran meets the criteria for a 70 percent rating for his PTSD is at least in equipoise.  Under such circumstances, and granting the veteran the benefit of reasonable doubt in this matter, the Board concludes that an initial disability rating of 70 percent is warranted for the Veteran's PTSD for the entire appeal period.  38 U.S.C.A. § 5107.  

In this regard, the Veteran experiences continuous nightmares (i.e., as often as 7 days a week) and difficulty sleeping (i.e., as little as 3 hours a night).  In addition, self-isolation was noted, with the Veteran reporting being isolated at work (i.e., stays to himself, eats alone, etc. . .) and isolated in and around his home (i.e., fortifying his home).  In this regard, while the Veteran told the July 2008 VA examiner that he had a good relationship with his co-workers, the Board finds the treatment records which show a troubled history more credible because they were generated in connection with his seeking help because of these troubles.  In this regard, the Veteran appears to only have a good relationship with his co-workers when he can stay away from them and still do his job.  Moreover, he has reported a consistent history of working until exhausted every day, at both work and home, to avoid thoughts of Vietnam.  Further, while currently married with a good relationship with his wife and children, the Veteran has been divorced twice and has credibly reported have no friends or outside activity other than work.  

The Board also notes that not only do the treatment records consistently document the Veteran experiencing problems with a constricted/anxious/guarded affect, perplexed/alienated/frustrated mood, and only fair eye contact but VA examiners also report that he has problems with his affect, mood, as well with high levels of irritability in addition to depression, anxiety, and an impaired memory.  Similarly, treatment records as well as the most recent VA examiner report that he has a problem with panic attacks.  The Veteran's counselors have also characterized his impairment as severe.  

Furthermore, the Veteran's GAF scores of record support a 70 percent rating.  While the 2008 VA examiner provided a GAF score of 60, the Board finds more probative the GAF scores of 49 and 50 found in the treatment records because they are based on his counselors' long term care of the Veteran and the claimant even told his treating counselor that he was not forthcoming to the VA examiner because he did not know the examiner.  Tellingly, the GAF scores of 49 and 50 reflective of serious impairment in social, occupational, or school functioning.  See DSM-IV.  

Lastly, the Board finds the fact that the Veteran's adverse symptomatology is so severe that he requires at least bi-monthly group sessions in addition to his individual therapy and psychiatric medication to control it further supports the conclusion that his PTSD causes occupational and social impairment with deficiencies in most areas.  

For these reasons, an initial 70 percent rating for the Veteran's service-connected PTSD is warranted at all times from March 2, 2007.  Fenderson, supra.

A higher rating of 100 percent is not warranted.  The evidence of record does not show total social and occupational impairment.  Indeed, the Veteran continues to work and remains married with a relationship with his children.  The Veteran does not experience delusions or hallucinations.  Gross impairment in thought processes was not shown.  Further, the Veteran has constantly denied suicidal and homicidal ideations.  Minimal hygiene was not noted in any treatment record.  Further, the Veteran has not experienced memory loss resulting in the inability to remember the names of close relatives or his own name.  As total occupational and social impairment has not been shown, a 100 percent rating is not warranted for his PTSD at any time from March 2, 2007.  Fenderson, supra.

The record also does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's PTSD is manifested by impairment in social and occupational functioning, both of which are considered by the schedular rating criteria. The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Additionally, neither the Veteran nor the record raises the possibility of an extraschedular rating based on collective impact of multiple disabilities.  Johnson, supra.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, supra.  


Conclusion

In adjudicating the current appeal, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the record shows that the Veteran is working full-time.  

Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.


ORDER

An initial rating of 20 percent, and no higher, for the right ankle disability is granted from March 2, 2007.

An initial rating of 70 percent, and no higher, for PTSD is granted from March 2, 2007.


______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


